Exhibit 10.12

MABVAX THERAPEUTICS, INC.

COMMON STOCK PURCHASE AGREEMENT

THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into
effective as of July 3, 2014, by and among MabVax Therapeutics, Inc., a Delaware
corporation (the “Company”), and the persons and entities listed on the attached
Exhibit A who become signatories to this Agreement (individually an “Investor”
and collectively, the “Investors”).

RECITALS

A. The Company desires to sell shares of the Company’s Common Stock, par value
$0.001 per share (or shares of Telik’s Common Stock following the Merger) (the
“Common Stock”), to the Investors, and the Investors desire to purchase such
shares of Common Stock from the Company, subject to the terms and conditions set
forth in this Agreement;

B. The Company is party to that certain Agreement and Plan of Merger, dated as
of May 12, 2014 (the “Merger Agreement”), by and among the Company, Telik
Acquisition Corp. and Telik, Inc. (“Telik”), pursuant to which the Company will
become a wholly owned subsidiary of Telik (the “Merger”) and all shares of
Common Stock will be converted into the right to receive shares of Common Stock
of Telik on the terms and conditions set forth therein; and

C. In connection with the sale and issuance of the Common Stock, each Investor
participating in a Closing (as defined below) held prior to the consummation of
the Merger will become party to and execute a deliver a counterpart signature
page to that certain Stockholders’ Agreement, dated as of February 12, 2014, by
and among the Company and the Stockholders, attached hereto as Exhibit B (the
“Stockholders’ Agreement”).

THE PARTIES AGREE AS FOLLOWS:

SECTION 1

PURCHASE AND SALE OF COMMON STOCK

1.1 Purchase and Sale. Subject to the terms and conditions of this Agreement,
the Company shall issue and sell to the Investors and the Investors shall
purchase from the Company, at the purchase price of $2.59 per share (as the same
may be adjusted from time to time in connection with the Merger and any stock
split, stock dividend or similar adjustment, the “Purchase Price”), a total of
up to 3,937,008 shares of Common Stock of the Company (or, with respect to any
Closing held on or after the consummation of the Merger, an equivalent number of
shares of Telik Common Stock, calculated as set forth in the Merger Agreement
and as may be adjusted from time to time in connection with any stock split,
stock dividend or similar adjustment) excluding any Adjustment Shares (the
“Shares”), provided, however, that the aggregate Purchase Price of all Shares
issued pursuant to this Agreement (other than Adjustment Shares) shall not
exceed $10,000,000. The number of Shares to be purchased by each Investor is set
forth opposite the name of such Investor on Exhibit A.

1.2 Closing.

(a) Initial Closing. The initial purchase and sale of the Shares shall take
place remotely via the exchange of documents and signatures, at 10:00 a.m., on
July 3, 2014, at the offices of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
P.C., located at 3580 Carmel Mountain Road, Suite 300, San Diego, CA 92130 or at
such other time and place as the Company and a majority of the Investors
mutually agree upon, orally or in writing (which time and place are designated
as the “Initial Closing”). In the event there is more than one closing, the term
“Closing” shall apply to each such closing unless otherwise specified. The date
of a Closing is hereinafter referred to as the “Closing Date”.

 

1



--------------------------------------------------------------------------------

(b) Subsequent Closing. The Company may hold subsequent closings (each a
“Subsequent Closing”) for the purchase and sale of Shares, provided that the
aggregate Purchase Price of Shares sold may not exceed $10,000,000, except as
may be increased in the discretion of the Company. Exhibit A shall be revised by
the Company to reflect the sale of Shares at any Subsequent Closing, with the
purchasers of such Shares to be treated as Investors for all purposes hereunder.
At the Closing and at each Subsequent Closing, each Investor shall purchase that
number of Shares designated opposite such Investor’s name on Exhibit A for the
aggregate Purchase Price set forth on Exhibit A, or at such other time and place
upon which the Company and the Investors may agree.

Adjustment Shares. In the event that, during the period beginning as of the date
of this Agreement and ending as of the first to occur of (such date, the
“Termination Date”) (i) the date on which the Company raises an aggregate of
$10,000,000 through the sale and issuance of its equity securities (including
proceeds from the sale and issuance of the Shares pursuant to this Agreement,
any securities by Telik following the consummation of the Merger or upon the
exercise or conversion of options, warrants and other convertible securities)
and (ii) December 31, 2015, the Company (or Telik, as the case may be) issues
any equity securities (other than securities issuable upon the exercise or
conversion of options, warrants and other convertible securities outstanding as
of the date of this Agreement or issued in exchange for such outstanding
options, warrants or other convertible securities pursuant to the Merger
Agreement) at a price per share less than $2.54 per share then, without any
additional consideration from any Investor, the Company shall issue to each
Investor participating in a Closing held on or prior to the date on which the
Merger is consummated (each, an “Eligible Investor”) as of the Termination Date
a number of additional Shares (the “Adjustment Shares”) equal to the lesser of
(A) the difference (if positive) between (x) the quotient of (I) the aggregate
Purchase Price paid by such Eligible Investor in all Closings held hereunder
divided by (II) the weighted average price of all securities issued by the
Company (other than Excluded Securities, as defined below) during the period
starting as of the Initial Closing and ending on the Termination Date minus
(y) the aggregate number of Shares purchased by such Eligible Investor in all
Closings held hereunder and (B) 33% of the aggregate number of Shares purchased
by such Eligible Investor in all Closings held hereunder and held by such
Eligible Investor as of the Termination Date.

As used herein, the term “Excluded Securities” shall mean securities of the
Company or a successor of the Company issued or issuable (i) upon the exercise
or conversion of options, warrants and other convertible securities outstanding
as of the date of this Agreement, (ii) pursuant to an equity incentive plan of
the Company or a successor of the Company approved by the Company’s or its
successor’s Board of Directors, or (iii) in exchange for such outstanding
options, warrants or other convertible securities issued pursuant to the Merger
Agreement.

1.3 Delivery. At each Closing, the Company will deliver to each Investor a
certificate representing the Shares which that Investor is obtaining against
delivery to the Company by such Investor at such Closing, of (a) an executed
counterpart of this Agreement and the Stockholders’ Agreement (with respect to
Investors participating in a Closing held prior to the consummation of the
Merger only) (collectively, the “Transaction Agreements”), and (b) the purchase
price of such Shares as set forth on Exhibit A by wire transfer or a certified
or cashiers’ check payable to the Company. At the Termination Date and to the
extent applicable, the Company will deliver to each Eligible Investor a
certificate representing the Adjustment Shares which that Eligible Investor is
obtaining.

SECTION 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to each Investor, except as set forth
in the Proxy Statement attached hereto as Exhibit C (the “Proxy Statement”),
that the following representations are true and complete in all material
respects as of the Initial Closing Date.

2.1 Organization and Standing. The Company is a corporation duly organized and
validly existing under the laws of the State of Delaware and is in good standing
under such laws and is duly qualified and in good standing under the laws of the
State of California. The Company has the requisite corporate power to own and
operate its properties and assets, and to carry on its business as presently
conducted.

2.2 Corporate Power. The Company will have at each Closing Date and the
Termination Date all requisite legal and corporate power to execute and deliver
the Transaction Agreements and to sell and issue the Shares, and the Adjustment
Shares to the extent issuable, hereunder, and to carry out and perform its
obligations under the terms of each Transaction Agreement.

 

2



--------------------------------------------------------------------------------

2.3 Validity. When executed and delivered by the Investors, each Transaction
Agreement constitutes a valid and binding obligation of the Company enforceable
in accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors.

2.4 Litigation. Except as set forth under the heading “Legal Proceedings” in the
Proxy Statement, there are no actions, suits, proceedings or investigations
pending or, to the Company’s knowledge, currently threatened against the Company
or its properties, before any court or governmental agency.

2.5 Governmental Consent. No consent, approval or authorization of or
designation, declaration or filing with any governmental authority on the part
of the Company is required in connection with the valid execution and delivery
of the Transaction Agreements, or the offer, sale or issuance of the Shares, and
the Adjustment Shares to the extent issuable, hereunder, or the consummation of
any other transaction contemplated hereby or thereby, except for the filing of a
Form D under Regulation D promulgated under the Securities Act of 1933, as
amended (and, together with the regulations promulgated thereunder, the
“Securities Act”) and the qualification (or taking such action as may be
necessary to secure an exemption from qualification, if available) of the offer
and sale of the Shares, and the Adjustment Shares to the extent issuable, under
applicable state securities law and other applicable Blue Sky laws, which filing
and qualification, if required, will be accomplished.

2.6 Capitalization. The capitalization of the Company immediately prior to the
Initial Closing and prior to giving effect to the transactions contemplated by
the Merger Agreement is set forth in Exhibit D.

2.7 Duly Authorized. The outstanding shares of the capital stock of the Company
are duly authorized and validly issued, fully paid and nonassessable, have been
approved by all requisite stockholder action, and have been issued in compliance
with all relevant state and federal securities laws.

2.8 Title to Property and Assets. The properties and assets the Company owns are
owned by the Company free and clear of all mortgages, deeds of trust, liens,
encumbrances and security interests except for statutory liens for the payment
of current taxes that are not yet delinquent and liens, encumbrances and
security interests which arise in the ordinary course of business and which do
not affect material properties and assets of the Company.

2.9 Subsidiaries. The Company does not own or control, directly or indirectly,
any equity interest in any other corporation, partnership, trust, joint venture,
association or other entity. The Company is not a participant in any joint
venture, partnership or similar arrangement.

2.10 No Disqualification Events. None of the Company, and of its predecessors,
any director, executive officer, other officer of the Company, any beneficial
owner of 20% or more of the Company’s outstanding voting capital stock,
calculated on the basis of voting power, nor any promoter (as that term is
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of sale (each, a “Company Covered Person”) is subject to
any “Bad Actor” disqualifications described in Rule 506(d)(l)(i) to (viii) under
the Securities Act (a “Disqualification Event”), except a Disqualification Event
covered by Rule 506(d)(2) or (d)(3) applies. The Company has exercised
reasonable care to determine (a) the identity of each person that is a Company
Covered Person, and (b) whether any Company Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e) under the Securities Act, and has
furnished to its agents a copy of any disclosures provided thereunder.

 

3



--------------------------------------------------------------------------------

SECTION 3

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

Each Investor, severally and not jointly, represents and warrants to the Company
that the following representations are true and complete in all material
respects as of the Closing Date in which such Investor participates, and, to the
extent any Adjustment Shares are issued to an Eligible Investor, as of the
Termination Date:

3.1 Validity. When executed and delivered by the Investor, and assuming
execution and delivery by the Company, each Transaction Agreement shall
constitute a valid obligation of the Investor, enforceable in accordance with
its respective terms.

3.2 Investment. This Agreement is made with the Investor in reliance upon its
representation to the Company, which by the Investor’s execution of this
Agreement, Investor hereby confirms, that the Shares, and the Adjustment Shares
to the extent issuable, to be received by the Investor shall be acquired for
investment for Investor’s own account, not as a nominee or agent, and not with a
view to the sale or distribution of any part thereof, and that the Investor has
no present intention of selling, granting any participation in, or otherwise
distributing any of the Shares, and the Adjustment Shares to the extent
issuable. By executing this Agreement, the Investor further represents that it
has no contract, undertaking, agreement, or arrangement with any person to sell,
transfer, or grant participation to such person or to any third person, with
respect to any of the Shares, or the Adjustment Shares to the extent issuable.
The Investor was not offered or sold the Shares, or the Adjustment Shares to the
extent issuable, directly or indirectly, by means of any form of general
solicitation or general advertisement, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
medium or broadcast over television or radio or (ii) any seminar or other
meeting whose attendees had been invited by general solicitation or general
advertising.

3.3 No Public Market. The Investor understands and acknowledges that the
offering of the Shares, and the Adjustment Shares to the extent issuable,
pursuant to this Agreement shall not be registered under the Securities Act on
the grounds that the offering and sale of securities contemplated by this
Agreement are exempt from registration pursuant to Section 4(a)(2) and/or
Section 3(b) of the Securities Act, and that the Company’s reliance upon such
exemption is predicated upon Investor’s representations as set forth in this
Agreement. The Investor further understands that no public market exists prior
to the consummation of the Merger for any of the securities issued by the
Company, that the Company has given no assurances that the Merger will be
consummated or that any other public market shall ever exist for the Company’s
securities and that the Company has no obligation to any Investor to register
any of the shares for sale under the Securities Act or to consummate the Merger.

3.4 Limitations on Transferability. Investor covenants that in no event shall it
dispose of any of the Shares, and the Adjustment Shares to the extent issuable,
(other than pursuant to Rule 144 promulgated by under the Securities Act (“Rule
144”) or any similar or analogous rule) unless and until (a) the Investor shall
have notified the Company of the proposed disposition and shall have furnished
the Company with a statement of the circumstances surrounding the proposed
disposition, and (b) if requested by the Company, the Investor shall have
furnished the Company with an opinion of counsel satisfactory in form and
substance to the Company and the Company’s counsel to the effect that (x) such
disposition shall not require registration under the Securities Act and
(y) appropriate action necessary for compliance with the Securities Act and any
applicable state, local, or foreign law has been taken. Notwithstanding the
limitations set forth in the foregoing sentence, if the Investor is a
partnership it may transfer Shares to its constituent partners or a retired
partner of such partnership who retires after the date hereof, or to the estate
of any such partner or retired partner or transfer by gift, will, or intestate
succession to any such partner’s spouse or lineal descendants or ancestors
without the necessity of registration or opinion of counsel if the transferee
agrees in writing to be subject to the terms of this Agreement to the same
extent if such transferee were an Investor; provided, however, that Investor
hereby covenants not to effect such transfer if such transfer either would
invalidate the securities laws exemptions pursuant to which the Shares, and the
Adjustment Shares to the extent issuable, were originally offered and sold or
would itself require registration and/or qualification under the Securities Act
or applicable state securities laws. Each certificate evidencing the Shares
transferred as above provided shall bear the appropriate restrictive legends set
forth in Section 6 of this Agreement. In addition, the Investor hereby
acknowledges and agrees that any transfer shall also only be effected in
conformity with the provisions of the Stockholders Agreement to which such
Investor is a party.

 

4



--------------------------------------------------------------------------------

3.5 Experience. The Investor represents that: (a) it has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of its prospective investment in the Shares; (b) it believes it
has received all the information it has requested from the Company and considers
necessary or appropriate for deciding whether to obtain the Shares; (c) it has
had the opportunity to discuss the Company’s business, management, and financial
affairs with the Company’s management, (d) it has the ability to bear the
economic risks of its prospective investment; and (e) it is able, without
materially impairing its financial condition, to hold the Shares for an
indefinite period of time and to suffer a complete loss on its investment.

3.6 Access to Information. The Investor (a) has had an opportunity to discuss
the Company’s business, management and financial affairs with the Company’s
management and the opportunity to inspect Company facilities and such books and
records and material contracts as the Investor deemed necessary to its
determination to purchase the Shares and (b) has read and reviewed the Proxy
Statement.

3.7 Accredited Investor. The Investor presently qualifies and shall, as of the
Closing Date of each Closing in which the Investor participates, qualify as an
“accredited investor” within the meaning of Regulation D of the rules and
regulations promulgated under the Securities Act.

3.8 Confidentiality. The Investor agrees that it shall keep confidential and
shall not use, disclose or divulge any information which such Investor may
obtain from the Company, pursuant to financial statements, reports and other
materials submitted by the Company as required hereunder or under any other
documents, or pursuant to information rights granted under any other documents
unless such information is known, or until such information becomes known, to
the public through no fault of such Investor or its agents, or unless the
Company’s President or Chief Executive Officer gives written consent to the
Investor’s release of such information, except that no such written consent
shall be required (and Investor shall be free to release such information) if
such information is to be provided to Investor’s counsel or accountant, or to an
officer, director, general partner, limited partner, stockholder or stockholder,
investment counselor or advisor, or employee of an Investor with a need to know
such information; provided that any such counsel, accountant, officer, director,
general partner, limited partner, stockholder or stockholder, investment
counselor or advisor, or employee shall be bound by the provisions of this
Section 3.8. Notwithstanding the foregoing, this Section 3.8 shall not apply
(a) to information which an Investor learns from a third party with the right to
make such disclosure, provided Investor complies with the restrictions imposed
by the third party, (b) to information which is in Investor’s possession prior
to the time of disclosure by the Company and not acquired by Investor under a
confidentiality obligation, and (c) to the extent (after requesting and pursuing
confidential treatment to the extent reasonably possible) the Investor is
required to disclose such information by law, a governmental regulatory
authority or court order.

3.9 Investor’s Liquidity. The Investor (a) has no need for liquidity in the
Investor’s investment, (b) is able to bear the substantial economic risks of an
investment in the Shares, and the Adjustment Shares to the extent issuable, for
an indefinite period and (c) at the present time, can afford a complete loss of
such investment. The Investor’s current commitments to illiquid investments is
not disproportionate to the Investor’s net worth, and the Investor’s investment
in the Shares, and the Adjustment Shares to the extent issuable, will not cause
such commitment to become disproportionate.

3.10 Risks. The Investor is aware that the Share, and the Adjustment Shares to
the extent issuable, and any securities issued in respect of or exchange for the
Shares or the Adjustment Shares are highly speculative and that there can be no
assurance as to what return, if any, there may be. Investor acknowledges the
risks of purchasing the Shares, and the Adjustment Shares to the extent
issuable. The Investor has reviewed the risk factors relating to the Company and
its business as set forth in the Proxy Statement, including, without limitation,
those relating to the risk that the Merger described therein may not close, and
the risk factors relating to the Company’s capital stock attached as Exhibit E
hereto. The Investor understands and acknowledges that the Merger may not be
consummated or may not be consummated on the terms and conditions set forth in
the Merger Agreement.

3.11 Investment Entity. The Investor, if a corporation, partnership, trust or
other entity, is authorized and otherwise duly qualified to purchase and hold
the Shares, and the Adjustment Shares to the extent issuable; such entity has
made its investment decision to purchase the Shares, and the Adjustment Shares
to the extent issuable, at

 

5



--------------------------------------------------------------------------------

its office address for the Investor as set forth on Exhibit A hereto; and such
entity has not been formed for the specific purpose of acquiring the Shares. The
Investor, if a natural person, resides in the state identified in the address of
the Investor set forth on Exhibit A hereto.

3.12 No Disqualification Events. The Investor represents, after reasonable
inquiry, that no Disqualification Event is applicable to the Investor or any
Rule 506(d) Related Party (if any), except a Disqualification Event as to which
Rule 506(d)(2)(ii) or (iii) or (d)(3) applies. As used herein, “Rule 506(d)
Related Party” means a person or entity that is a beneficial owner of the
Investor’s securities for purposes of Rule 506(d) under the Securities Act.

3.13 Investment by Placement Agent. The Investors acknowledge that Dawson James
Securities, Inc. (“Dawson James”) is one of the placement agents for the
offering of Shares pursuant to this Agreement. Certain affiliates of Dawson
James, Robert D. Keyser, Jr., the Chief Executive Officer of Dawson James, and
R. Douglas Armstrong, Chief Business Officer of Dawson James, own all of the
outstanding membership interests of Auxol Capital, LLC (“Auxol”). Auxol holds
certain securities of the Company, including 89,461 shares of the Company’s
Series C-1 preferred stock (“Series C-1 Preferred Stock”), warrants exercisable
for up to 44,731 shares of Series C-1 Preferred Stock and 178,922 shares of
Common Stock. The Series C-1 Preferred Stock has certain rights and privileges
that are superior to the Shares being offered pursuant to this Agreement,
including, without limitation, dividend payments, redemption rights and
conversion rights. In addition, if the Company is successful in completing the
merger described in the Proxy Statement, the holders of Series C-1 Preferred
Stock will receive preferred stock of the publicly traded corporation with
similar rights, which rights will be superior to the rights of the purchasers of
Shares. To the extent that not all of the Shares being offered pursuant to this
Agreement are sold, the holders of Series C-1 Preferred Stock, including Auxol,
will be required to purchase shares of a to be authorized series of the
Company’s preferred stock, which will be designated Series C-2 Preferred Stock
(the “Series C-2 Preferred Stock”), and which will have substantially the same
rights, preferences and privileges as the Series C-1 Preferred Stock. Each
Investor’s purchase of Shares will offset Auxol’s obligation to purchase shares
of Series C-2 Preferred Stock thereby conferring an additional benefit upon
Auxol and its affiliates. In addition, Auxol and/or one or more affiliates of
Auxol or Dawson James (together the “DJ Affiliates”) may purchase Shares. By
executing this Agreement, all Investors also acknowledge that the DJ Affiliates
may purchase Shares.

3.14 Placement Agent Fee. The Investors acknowledge that one or more investment
banks may be retained by the Company to serve as placement agents for the
Shares. The Company has agreed to pay the placement agents cash commissions
ranging from 2% to 8% of the aggregate purchase price paid by each purchaser of
Shares depending on whether they are prior investors or new investors that are
introduced to the Company by such investment bank. Further, the Company may
issue to the investment banks warrants to purchase shares of the Company’s
Common Stock ranging from 0% to 8% of the Shares purchased by such investors at
a price equal to 110% to 125% of the market price for the Common Stock.

SECTION 4

CONDITIONS TO INVESTORS OBLIGATIONS AT CLOSING

The obligations of each Investor under Section 1 of this Agreement are subject
to the fulfillment at or before the Closing of each of the following conditions,
any of which may be waived in writing by such Investor:

4.1 Representations and Warranties True. The representations and warranties made
by the Company in Section 2 hereof shall be true and correct in all material
respects on the Closing Date with the same force and effect as if they had been
made on and as of said date.

4.2 Performance of Obligations. The Company shall have performed and complied
with all agreements and conditions herein required to be performed or complied
with by it on or before the Closing.

 

6



--------------------------------------------------------------------------------

SECTION 5

CONDITIONS TO COMPANY’S OBLIGATIONS AT CLOSING

The Company’s obligation to sell and issue the Shares at each Closing is, at the
option of the Company, subject to the fulfillment on or prior to the Closing
Date of the following conditions:

5.1 Representations and Warranties True. The representations and warranties made
by the Investors in Section 3 hereof shall be true and correct in all material
respects on the Closing Date, and on the date of each Subsequent Closing, with
the same force and effect as if they had been made on and as of said date.

5.2 Performance of Obligations. The Investors shall have performed and complied
with all agreements and conditions herein required to be performed or complied
with by them on or before the Closing.

5.3 Legal Matters. All material matters of a legal nature which pertain to this
Agreement and the transactions contemplated hereby shall have been reasonably
approved by counsel for the Company.

SECTION 6

COVENANTS, RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS

6.1 Restrictive Legends.

(a) Federal Legends. All certificates evidencing the Shares shall bear such
restrictive legends as the Company and the Company’s counsel deem necessary or
advisable under applicable law or pursuant to this Agreement, including, without
limitation, the following:

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER
THE ACT, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF THESE
SECURITIES REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.”

(b) Other Legends. The certificates evidencing the Shares shall also bear any
legend required pursuant to the Stockholders’ Agreement.

6.2 Stop-Transfer Notices. Each Investor agrees that, in order to ensure
compliance with the restrictions referred to herein and the restrictions on
transfer set forth in the Stockholders Agreement to which the Investor is a
party, the Company may issue appropriate “stop transfer” instructions to its
transfer agent, if any, and that, if the Company acts as its own transfer agent,
it may make appropriate notations to the same effect in its own records.

6.3 Refusal to Transfer. The Company shall not be required (a) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of any of the Transaction Agreements or (b) to treat as
owner of such Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Shares shall have been so
transferred.

6.4 Removal of Legend and Transfer Restrictions. Any legend endorsed on a
certificate pursuant to Section 6.1 and the stop transfer instructions with
respect to such legended Shares shall be removed, and the Company shall issue a
certificate without such legend to the holder of such Shares, if (a) either
(i) such Shares are registered under the Securities Act and a prospectus meeting
the requirements of Section 10 of the Securities Act is available with respect
to such Shares (or securities into which they have been converted) or (ii) if
such holder satisfies the requirements of Rule 144 and (b) such Shares are no
longer subject to restrictions on transfer pursuant to the Stockholders’
Agreement.

 

7



--------------------------------------------------------------------------------

SECTION 7

MISCELLANEOUS

7.1 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of New York,
excluding those laws that direct the application of the laws of another
jurisdiction.

7.2 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto,
provided, however, that the rights of Investor to purchase the Shares shall not
be assignable without the written consent of the Company. In the event that the
transaction described in the Proxy Statement is consummated prior to the date on
which the Company has issued Shares with an aggregate value of at least
$10,000,000 then, without any further action by the Company or any other party
to this Agreement, Telik shall assume all obligations of the Company hereunder.

7.3 Entire Agreement. The Transaction Agreements (and the Exhibits hereto and
thereto), constitute the entire agreement of the parties with regard to the
subject matter hereof and supersede any and all prior negotiations,
correspondence, understandings and agreements among the parties regarding the
subject matter hereof.

7.4 Notices, Etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given (i) upon
actual delivery to the party to be notified, (ii) three (3) business days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (iv) one business day after deposit with a recognized
overnight courier, specifying next business day delivery, addressed (a) if to an
Investor, at the Investor’s address set forth on the Schedule of Investors, or
at such other address as the Investor shall have furnished to the Company in
writing upon 10 days’ notice, (b) if to any other holder of any Shares, at such
address as such holder shall have furnished the Company in writing upon 10 days’
notice or, until any such holder so furnishes an address to the Company, to and
at the address of the last holder of such Shares who has so furnished an address
to the Company or (c) if to the Company, at the following address or at such
other address as the Company shall have furnished to the Investors upon 10 days’
notice:

MabVax Therapeutics, Inc.

11588 Sorrento Valley Road, Suite 20

San Diego, California 92121

Attention: President & CEO

With a copy to:

Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.

3580 Carmel Mountain Road, Suite 300

San Diego, CA 92130

Attention: Jeremy Glaser, Esq.

7.5 Expenses and Fees. Each party shall pay its own expenses incurred, including
any legal fees or costs, in connection with the transactions described in this
Agreement.

7.6 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then such provision(s)
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.

 

8



--------------------------------------------------------------------------------

7.7 Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT
OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS
OF THE STATE OF CALIFORNIA OR WITH ANY OTHER STATE AND THE ISSUANCE OF SUCH
SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR
PRIOR TO SUCH QUALIFICATION, OR IN THE ABSENCE OF AN EXEMPTION FROM SUCH
QUALIFICATION, IS UNLAWFUL. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE
EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, OR AN EXEMPTION
FROM SUCH QUALIFICATION BEING AVAILABLE.

7.8 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by any other party under this Agreement, shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of any similar
breach, default or noncompliance thereafter occurring. It is further agreed that
any waiver, permit, consent or approval of any kind or character on the part of
any party of any breach, default or noncompliance under the Agreement, or any
waiver on the part of any party of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, by law, or otherwise afforded to any party, shall be cumulative and
not alternative.

7.9 Approval of Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only with the written consent of, or a written instrument signed by (i) the
Company, and (ii) the persons who after the Initial Closing shall hold at least
a majority of the then outstanding Shares. Any amendment or waiver effected in
accordance with this Section 7.9 shall be binding upon the Company and the
Investors and their respective successors and assigns. Notwithstanding the
foregoing, the Company may unilaterally amend Exhibit A of this Agreement to add
new Investors at Subsequent Closings, as provided in Section 1.2(b) of this
Agreement.

7.10 Titles and Subtitles; References. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. All references in this Agreement to
sections, paragraphs, exhibits and schedules shall, unless otherwise provided,
refer to sections and paragraphs hereof and exhibits and schedules attached
hereto, all of which exhibits and schedules are incorporated herein by this
reference.

7.11 Void Transfers. Each Investor, as a condition to purchasing the Shares,
agrees that such Investor shall not sell, transfer or pledge any shares, other
than in the manner expressly permitted in the Transaction Agreements, and any
such sale, transfer or pledge of the Shares in violation of any Transaction
Agreement shall be void.

7.12 Survival. Unless otherwise set forth in this Agreement, the representations
and warranties of the Company and the Investors contained in or made pursuant to
this Agreement shall not survive the Closing Date on which they are made.

7.13 Further Assurances. Each of the parties to this Agreement shall execute and
deliver all additional documents and instruments and shall do all acts and
things reasonably requested (a) in connection with the performance of the
obligations undertaken in any Transaction Agreement, (b) to evidence the
transactions contemplated by any Transaction Agreement and (c) otherwise to
effectuate in good faith the intent of the parties.

7.14 Telecopy Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen. Such execution and delivery shall be considered valid, binding and
effective for all purposes. At the request of any party hereto, all parties
hereto agree to execute and deliver an original of this Agreement as well as any
facsimile, telecopy or other reproduction hereof.

 

9



--------------------------------------------------------------------------------

7.15 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
such counterparts together will constitute one and the same instrument.

7.16 Exculpation Among Investors. Each Investor acknowledges that it is not
relying upon any person, firm or corporation, other than the Company and its
officers and directors, in making its investment or decision to invest in the
Company. Each Investor agrees that no Investor nor the respective controlling
persons, officers, directors, partners, agents, or employees of any Investor
shall be liable to any other Investor for any action heretofore or hereafter
taken or omitted to be taken by any of them in connection with the purchase of
the Shares.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

 

COMPANY:     MABVAX THERAPEUTICS, INC.    

a Delaware corporation

   

By:

 

/s/ J. David Hansen

     

J. David Hansen, President & CEO

INVESTORS:     JGB CAPITAL LP    

By:

 

/s/ Brett Cohen

     

Brett Cohen, President

    EMPERY ASSET MASTER, LTD.    

By:

 

/s/ Ryan M. Lane

     

Ryan M. Lane, Managing Member

   

By:

 

Empery Asset Management LP, its authorized agent

   

By:

 

Empery AM GP, LLC, its general partner

    EMPERY TAX EFFICIENT LP    

By:

 

Empery Asset Management LP, its authorized agent

   

By:

 

Empery AM GP, LLC, its general partner

   

By:

 

/s/ Ryan M. Lane

     

Ryan M. Lane, Managing Member

    Matthew H. Spiro    

/s/ Matthew Spiro

    Michael Herman    

/s/ Michael Herman

    CAVALRY FUND I, LP    

By:

 

/s/ Thomas P. Walsh

     

Thomas P. Walsh, General Partner

    Waqas A. Khatri    

/s/ Waqas A. Khatri

    ANSON INVESTMENTS MASTER FUND LP    

By:

 

/s/ Moce Kassim

     

Moce Kassim, Director, MSV Advisors, Inc.

    THE SPECIAL EQUITIES GROUP, LLC    

By:

 

/s/ Jonathan Schechter

     

Jonathan Schechter, Managing Member

    Brett Nesland    

/s/ Brett Nesland

    SANDOR CAPITAL MASTER FUND    

By:

 

/s/ John S. Lemak

     

John S. Lemak, Manager

    MELECHDAVID, INC.    

By:

 

/s/ Mark Groussman

     

Mark Groussman, President



--------------------------------------------------------------------------------

    AUXOL CAPITAL, LLC    

By:

 

/s/ Robert D. Keyser

     

Robert D. Keyser, Jr., Member

    Daniel W. Armstrong    

/s/ Daniel W. Armstrong

    CRANSHIRE CAPITAL MASTER FUND, LTD    

By:

 

/s/ Keith A. Goodman

     

Keith A. Goodman, Authorized Signatory

    John R. Baleno    

/s/ John R. Baleno

    Stuart H. Smith    

/s/ Stuart H. Smith

    Barry Honig    

/s/ Barry Honig

    HS CONTRARIAN INVESTMENTS, LLC    

By:

 

/s/ John Stetson

     

John Stetson, Managing Member

    BEBE, LLC    

By:

 

/s/ Erick Richardson

     

Erick Richardson, Managing Member

    Ramnarain Jaigobind    

/s/ Ramnarain Jaigobind

    HUDSON BAY MASTER FUND LTD.    

By:

 

/s/ Sander Gerber

     

Sander Gerber, Authorized Signatory

    HUDSON BAY IP OPPORTUNITIES MASTER FUND LP    

By:

 

/s/ Sander Gerber

     

Sander Gerber, Authorized Signatory



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit

     Exhibit A    Schedule of Investors Exhibit B    Stockholders’ Agreement
Exhibit C    Proxy Statement Exhibit D    Capitalization Table Exhibit E   
Additional Risk Factors